COURT
OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-021-CV
 
CYNTHIA GAIL MCGILL           
           
           
           
           
   APPELLANT
V.
NEWELL DEAN MCGILL           
           
           
           
           
     APPELLEE
----------
FROM THE 78TH DISTRICT COURT OF WICHITA
COUNTY
----------
CORRECTED MEMORANDUM OPINION(1)
AND JUDGMENT
----------
We have considered "Appellant's Motion To Dismiss."
It is the court's opinion that the motion should be granted;
therefore, we dismiss the appeal. See TEX.
R. APP. P. 42.1(a)(1), 43.2(f).
Appellant shall pay all costs of this appeal, for which let execution
issue. See Tex. R. App. P.
42.1(d).
 
          
           
           
           
           
           
PER CURIAM
 
PANEL D: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
DELIVERED: July 8, 2003

1. See Tex. R. App. P. 47.4.